Citation Nr: 1603674	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  12-31 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a left ankle sprain, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected left ankle disability.

3.  Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected left ankle disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left ankle disability.

5.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left ankle disability.

6.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected left ankle disability.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009, October 2010, and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file or irrelevant to the claims being decided herein.

The issues of entitlement to service connection for tendonitis, a sinus disorder, right ear hearing loss, and hypertension have been raised in a December 2015 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection fora low back disorder, left hip disorder, and right knee disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran is already assigned the maximum evaluation available for marked limited motion of the left ankle.

2.  At worst, the Veteran's left ankle has dorsiflexion to 5 degrees and plantar flexion to 5 degrees, but his limitation of motion is already contemplated under Diagnostic Code 5271.

3.  The Veteran does not have ankylosis of the left ankle, subastragalar, or tarsal joints; malunion of the os calcis or astragalus; or astragalectomy.

4.  In a June 2004 decision, the Board denied a request to reopen a claim for service connection for a right knee disorder.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  The Board denied the Veteran's motion for reconsideration of the decision in a July 2004 decision.  The Veteran did not challenge this determination. 

5.  The evidence received since the June 2004 Board decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of service connection for a right knee disorder.

6.  Left knee patellar tendonitis was caused by the Veteran's service-connected left ankle disability.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for the residuals of a left ankle sprain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5270, 5271, 5272, 5273, 5274 (2015).

2.  The June 2004 Board decision that denied the Veteran's request to reopen a claim of service connection for a right knee disorder is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2015). 

3.  The evidence received subsequent to the June 2004 Board decision is new and material, and a claim for service connection for a right knee disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  Left knee patellar tendonitis is proximately due to or the result of service-connected residuals of a left ankle sprain.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, supra. 

Initially, the Board notes that, in the decision below, the claim for service connection for a right knee disorder has been reopened and that service connection has been granted for a left knee disorder.  In light of these favorable dispositions, there is no prejudice regardless of whether there was any notice or assistance deficiency.

With respect to the increased rating claim for the service-connected left ankle disability, the RO provided the Veteran with a notification letter in August 2009, prior to the initial adjudication of the claim in September 2009.  Therefore, the requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the letter notified him of the evidence needed to substantiate his claim for an increased evaluation and of the division of responsibilities in obtaining the evidence.  The letter also explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified, relevant, and available post-service medical records, including Social Security Administration (SSA) records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues being decided herein.  

In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA ankle examinations in August 2010, June 2012, and August 2014.

The Board notes that the RO scheduled the Veteran for a VA general medical examination in July 2015 in connection with the claims on appeal.  However, in a July 2015 letter, the Veteran reported that he cancelled the examination.  He related that it was "futile and aggravating" to report to examinations to address the condition of his service-connected left ankle disability.  He requested that a decision be made based on the evidence in the claims file.  

The Board notes that the "duty to assist is not always a one-way street," and the Veteran has an obligation to actively participate in the retrieving of any information pertinent to her claim, to include attending scheduled VA examinations.  He is expected to cooperate in the efforts to adjudicate the claim, and his failure to do so subjects him to the risk of an adverse adjudication based on an incomplete and underdeveloped record. See Wood v. Derwinski, 1 Vet. App. 190, 193   (1991); Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005). 

In addition, the Board notes that the August 2014 VA examiner indicated that a paper claims file was not made available to him for review; however, he indicated that he did review the Veteran's Virtual VA and VBMS electronic claims files.  The Board notes that there is no paper claims file in this case; therefore, a remand is not necessary to allow the VA examiner to review a paper claims file.  Further, the VA examiner noted that there were no active duty records included in the Veteran's Virtual VA or VBMS files.  Despite the fact that the Veteran's service treatment records have been associated with the VBMS file, the Board finds that remand is unnecessary to allow the VA examiner to review these records because, in cases such as this one, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As discussed below, the Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and fully address the rating criteria that are relevant to rating the Veteran's left ankle disability.  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected left ankle disability since he was last examined in August 2014. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2015). 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, where, as here, a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.14 do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

In this case, the Veteran's service-connected left ankle disability is currently assigned a 20 percent evaluation, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Under Diagnostic Code 5271, a maximum 20 percent rating is warranted for marked limited motion of the ankle.

Under Diagnostic Code 5270, a 20 percent rating is assigned when the ankle is ankylosed in plantar flexion less than 30 degrees; a 30 percent rating is warranted when the ankle is ankylosed in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees; and a maximum 40 percent rating is assigned the ankle is ankylosed in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.

The regulations provide that normal range of motion of the ankle is from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5272, a 10 percent rating is assigned where there is ankylosis of the subastragalar or tarsal joint in good weight-bearing position, and a maximum 20 percent rating is warranted where there is ankylosis of the subastragalar or tarsal joint in poor weight-bearing position.

Under Diagnostic Code 5273, a maximum 20 percent rating is assigned for malunion of the os calcis or astragalus with marked deformity.

Under Diagnostic Code 5274, a 20 percent rating is assigned for astragalectomy.

In addition, Diagnostic Code 5003 states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which, in this case, would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to increased or separate ratings for his service-connected left ankle disability.  

During an August 2010 VA joints examination, the Veteran reported that he limped due to his left ankle pain.  He stated that he had left ankle pain 70 percent of the time and that he had swelling in his left ankle after work.  He indicated that he was able to perform all activities of daily living unassisted and that he did not use a cane, crutch, brace, or assistive device.  On examination, the Veteran demonstrated a normal gait.  The examiner noted that the Veteran's left ankle was slightly swollen laterally, and he had objective pain with palpation anterolaterally and anterior at the joint line.  Drawer test was stable; however, inversion produced left lateral ankle pain.  Range of motion testing of the left ankle revealed dorsiflexion to 0 degrees and plantar flexion to 42 degrees.  After repetitive motion, the Veteran demonstrated dorsiflexion to 0 degrees and plantar flexion to 44 degrees.  There was some mild subjective pain at the end of dorsiflexion.  No other signs of pain were noted.  

During a June 2012 VA ankle examination, the Veteran reported that he had increased pain, popping, swelling, and instability when he stood or walked on his left ankle.  He stated that his ankle pain became more intense every time it rained.  He related that he was unable to do his job as a mental health technician because he had to walk the halls every 15 minutes to complete rounds, which caused his ankle pain to worsen and swelling.  He stated that he was unable to put pressure on his ankle, jump, run, and stand for longer than 15 minutes, walk for longer than 1half of a mile, ascend or descend stairs, mop, wash dishes, or make beds.  He reported that he used an ankle brace on a constant basis.  Range of motion testing showed left ankle plantar flexion to 5 degrees with objective evidence of painful motion beginning at 0 degrees and dorsiflexion to 5 degrees with objective evidence of painful motion beginning at 0 degrees.  There was no additional limitation of motion after repetitive motion testing.  The examiner noted that the Veteran had weakened movement, excess fatigability, incoordination, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with standing and weight-bearing of the left ankle.  The Veteran had localized tenderness or pain on palpation of the left ankle joint or soft tissue.  Muscle strength testing revealed palpable or visible muscle contraction, but no joint movement of the left ankle in plantar flexion and dorsiflexion.  Joint stability testing showed laxity in the left ankle.  The examiner noted that the Veteran did not have ankylosis of the left ankle, subtalar, and/or tarsal joint.  The examiner also indicated that the Veteran had shin splints evidenced by tenderness in his left medial tibial.  X-rays of the left ankle showed mild soft tissue swelling with prominence at the medial and lateral ankle.  The examiner diagnosed the Veteran with edema of the left ankle with limitation of motion of the ankle.  

During an April 2013 VA knee examination, the Veteran indicated that his left ankle disability had worsened approximately one and a half years ago.  He contended that pain and limitation of range of motion in his left ankle caused him to place more stress and weight on his left knee in an attempt to decrease the pain in his left ankle.  He reported that he lost his job as a mental health technician after missing two days of work due to his left ankle and knee pain.  He also stated that he was unable to perform his job duties, which included prolonged walking and standing.

April 2014 SSA records include normal left ankle x-rays.  In an April 2014 SSA pain questionnaire, the Veteran indicated that he had constant pain in his lower back, knees, and left ankle which had worsened in the past few years.  He reported that he took eight Tylenol per day for approximately three years and that his pain was relieved for a few hours, but the medication did not work too well.  He related that he was unable to perform activities that he performed in the past and that he had become more sedentary.  He stated that his ankle made cracking sounds and swelled after prolonged standing.  

During an August 2014 VA ankle examination, the Veteran reported complained of mostly anterior and lateral diffuse left ankle pain.  He stated that his left ankle swelled, stiffened, felt warm, popped, cracked, and rarely seemed to give way.  He denied redness, locking, subluxation, dislocation, and fracture.  He also indicated that he had not had surgery on his ankle.  He described constant pain in his left ankle.  The Veteran rated his left ankle pain as 10 out of 10 in severity several times per day.  He indicated that he had increased pain with walking, prolonged standing, and weight-bearing.  Range of motion testing revealed left ankle plantar flexion to 30 degrees with no objective evidence of painful motion and left ankle plantar dorsiflexion to 5 degrees with no objective evidence of painful motion.  The examiner noted that there was no additional limitation in range of motion of the ankle following repetitive use testing.  The Veteran had less movement than normal, weakened movement, pain on movement, swelling, and disturbance of locomotion in the left ankle.  He also had localized tenderness or pain on palpation of the joint or soft tissue of the left ankle.  The examiner noted that the Veteran had subjective diffuse tenderness with objective tenderness over the lateral and anterior aspects of his left ankle; however, he reported that, when the Veteran was distracted, there were no objective findings of tenderness in the left ankle.  On muscle strength testing, the Veteran had normal strength in left ankle plantar flexion and active movement against some resistance in left ankle plantar dorsiflexion.  Joint stability testing showed no laxity.  The examiner noted that the Veteran had no ankylosis of the left ankle, subtalar, and/or tarsal joint.  He also reported that the Veteran had edema in his left leg.  He indicated that his examination occurred in mid-morning, after the Veteran had been up and dependent on his legs for several hours; therefore, he believed that the edema was unrelated to his ankles.  In addition, he noted that the Veteran walked with a slight limp, favored his left ankle, and occasionally used a brace on his left ankle.  He related that the Veteran reported that he wore a brace on his ankle every day, but he did not wear a brace to the examination.  An x-ray of the left ankle showed no fractures or plantar calcifications.  The left ankle was within normal limits, and no degenerative joint disease was demonstrated.  The examiner diagnosed the Veteran with grade II and inversion sprains of the left ankle.

The August 2014 VA examiner opined that the Veteran's left ankle disability impacted his ability to work.  The Veteran reported that he lost his job in 2012 due to missed work because of his ankle and knees.  He stated that he was told to find a job that allowed him to sit.  The examiner noted that the Veteran was able to work in a sedentary or mostly sedentary job; however, the Veteran had had an unsuccessful job search.  With respect to flare-ups and repeated use over time, the examiner noted that the Veteran could have limitations in range of motion, endurance, joint function, and amount of pain in a functional capacity; however, he indicated that he was unable to estimate the additional loss of range of motion, endurance, joint function, and amount of pain in functional capacity during a flare up or after repeated use of the left ankle over time without resorting to mere speculation.  

Initially, the Board finds that the Veteran does not warrant a higher rating for his left ankle disability under Diagnostic Code 5271.  As noted above, a 20 percent rating is the maximum evaluation available under Diagnostic Code 5271.

Nevertheless, the Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board finds that the Veteran does not warrant higher or separate evaluations for the ankylosis of the left ankle under Diagnostic Code 5270.  Range of motion testing during the August 2010 VA examination revealed dorsiflexion to 0 degrees and plantar flexion to 42 degrees, and after repetitive range of motion testing, the Veteran demonstrated dorsiflexion to 0 degrees and plantar flexion to 44 degrees.  During the June 2012 VA examination, range of motion testing showed plantar flexion to 5 degrees and dorsiflexion to 5 degrees with objective evidence of painful motion beginning at 0 degrees; however, the VA examiner specifically noted that the Veteran did not have ankylosis of the left ankle joint.  In addition, during the August 2014 VA examination, the Veteran demonstrated left ankle dorsiflexion to 5 degrees and plantar flexion to 30 degrees with no objective evidence of painful motion.  The August 2014 VA examiner also noted that the Veteran did not have ankylosis of the left ankle.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  Based on the aforementioned range of motion findings, the record shows that the Veteran's left ankle is not fixated or immobile even when painful motion is considered.  

The Board also finds that the Veteran does not warrant higher or separate evaluations under Diagnostic Codes 5272, 5273, or 5274.  As the evidence of record does not demonstrate that the Veteran has ankylosis the subastragalar or tarsal joints, malunion of the os calcis or astragalus, or astragalectomy, he is not entitled to separate or higher evaluations under Diagnostic Codes 5272 (ankylosis of the subastragalar or tarsal joint), 5273 (malunion of the os calcis or astragalus), and 5274 (astragalectomy).  There is simply no evidence of such manifestations.  Indeed, the June 2012 and August 2014 VA examiners noted that the Veteran did not have ankylosis of the left subtalar or tarsal joints.  Therefore, separate or higher ratings are not warranted under Diagnostic Codes 5272, 5273, or 5274. 

The Board also notes that Diagnostic Code 5003 is not for application in this case because there is no x-ray evidence of arthritis.  Specifically, June 2012 VA x-rays showed mild soft tissue swelling in the left ankle.  There were no other abnormalities noted.  April 2014 SSA x-rays also showed the left ankle was within normal limits, and August 2014 VA x-rays revealed that the left ankle was within normal limits and no degenerative joint disease was demonstrated.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's left ankle disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned evaluation, and no higher.  In this regard, the Board observes that the Veteran complained of pain throughout the period on appeal.  However, the effect of the pain in the Veteran's left ankle is already contemplated in the assigned evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation beyond the 20 percent evaluation already assigned.  Indeed, the June 2012 and August 2014 VA examiners noted that there was no additional limitation of motion in the left ankle following repetitive testing.  In addition, during the August 2010 VA examination, after repetitive range of motion testing, the Veteran demonstrated increased plantar flexion.  Even considering painful motion, he still did not have a decrease in range of motion.  Accordingly, the Board concludes that increased or separate evaluations are not warranted for the Veteran's service-connected left ankle disability.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's left ankle disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left ankle disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's chief complaints, including pain, decreased range of motion, and functional loss of his left ankle are contemplated in the rating criteria.  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.  Thus, it cannot be said that the available schedular evaluations for this disability are inadequate.  There are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations, as discussed above.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left ankle disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


New and Material 

In a June 2004 decision, the Board denied the Veteran's request to reopen a claim for service connection for a right knee disorder, finding that no new and material evidence had been received that showed whether the Veteran manifested a diagnosable disability of the right knee other than a congenital abnormality of the bipartite patella.  The Veteran was notified of this decision and of his appellate rights, but he did not appeal it.  The Board denied the Veteran's motion to reconsider the June 2004 decision in a July 2004 decision.  The Veteran did not challenge this determination.  Therefore, the June 2004 decision is final. See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.

The evidence received since the June 2004 Board decision includes statements from the Veteran and an April 2013 VA joints examination in which the examiner referenced medical literature that suggested that a significant limp may impact the opposite or uninjured leg.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This additional evidence relates to an unestablished fact necessary to substantiate the claim (a link between a current disorder and the Veteran's military service).  Considering the holding in Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (which was issued after the Board's June 2004 decision not to reopen the claim), this additional evidence could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for a right knee disorder is reopened.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


Service Connection

The Veteran has contended that his claimed left knee disorder is related to his service-connected left ankle disability. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. 

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is warranted for left knee patellar tendonitis.

In an April 2013 VA examination, the examiner diagnosed the Veteran with tendonitis of the left knee.  He noted that patellar tendonitis is a temporary condition caused by the overuse of the patellar tendon.  He also stated, "[T]his is more likely than not caused by effort to that (sic) compensate for limitation in left ankle [range of motion]."  Despite the VA examiner's report that tendonitis is a temporary condition, the Board notes that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Based on the foregoing, the Board finds that the most probative evidence shows that the Veteran has left knee patellar tendonitis that is related to his service-connected left ankle disability.  Accordingly, service connection is warranted for a left knee disability.


ORDER

An increased rating for the residuals of a left ankle sprain, currently evaluated as 20 percent disabling, is denied.

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disorder is reopened.

Service connection for left knee patellar tendonitis is granted.



REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.

With respect to the claim of service connection for a right knee disorder, the Board notes that a May 2002 VA examiner reported that there was no objective evidence of organic pathology to explain the Veteran's right knee pain.  He also indicated that the Veteran had a bipartite patella, a congenital abnormality, that he determined was not associated with the Veteran's complaints of right knee pain.  

Throughout the appeal, the Veteran claimed that his right knee pain was caused by limping as a result of his service-connected left ankle disability.  In an April 2013 VA examination report, the examiner provided the following quotation from a 2005 study in his opinion:

There is no clear evidence to suggest that an injury to one lower extremity would have any significant impact on the opposite uninjured limb unless the injury results in major muscle or nerve damage[,] partial or complete paralysis of the damaged leg, and[/]or shortening of the injured lower extremity resulting in a limb length discrepancy of more than [f]our to [f]ive centimeters so that the individual's gait pattern has been altered to the extent that clinically there is an obvious lunch type gait (a significant limp).  In order for this type of gait to have impact on the opposite or uninjured leg, it is likely that the abnormal gait or limp would need to be present over an extended period.

The Board finds that the medical literature referenced in the April 2013 VA examiner's opinion does suggest that there may be a nexus between the Veteran's claimed right knee disorder and his service-connected left ankle disability as a result of his reported limp.  Therefore, on remand, a VA examination and medical opinion would be helpful to determine the nature and etiology of the Veteran's claimed right knee disorder.

With regard to the Veteran's claims for service connection for lumbar spine and left hip disorders, the Board notes that the Veteran was afforded a VA examination to address these issues in August 2010.  The VA examiner provided the following opinion:

The question is raised whether or not the Veteran's lumbar strain or low back condition and left hip condition... are due to his service-connected left ankle.  In my opinion[,] they are not.  That is the low back pain and left hip trochanteric tendinitis are not due to the Veteran's left sprained ankle.  They are separate conditions and one does not cause the other.

The August 2010 VA examiner did not provide an opinion as to whether the claimed low back and left hip disorders are related to the Veteran's service, and he did not specifically address the Veteran's contention that he developed low back and hip disorders from limping or compensating for his service-connected left ankle disability.  Nor did he address the aggravation prong of secondary service connection.  Therefore, on remand, a VA examination and medical opinion would be helpful to determine the nature and etiology of the Veteran's claimed low back and left hip disorders.

In addition, the Board finds that a social and industrial survey would be helpful in ascertaining the overall impact of the Veteran's service-connected disabilities on his ability to work.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee, low back, and left hip disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right knee disorder that may be present.   Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The Veteran has contended that his current right knee pain was caused or aggravated his service-connected left ankle disability.  Specifically, he has reported that he limps and favors his left ankle, which places stress on his right knee.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that any current right knee disorder manifested during service or is otherwise causally or etiologically related to his service, to include any injury or therein.  The examiner should also state whether it is at least as likely as not that the Veteran's current right knee disorder was either caused or permanently aggravated by his service-connected residuals of a left ankle sprain.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed low back disorder.   Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The Veteran has contended that his current low back pain was caused or aggravated his service-connected left ankle disability.  Specifically, he has reported that he limps and favors his left ankle, which places stress on his low back.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that any current low back disorder manifested during service or is otherwise causally or etiologically related to his service, to include any injury or therein.  The examiner should also state whether it is at least as likely as not that the Veteran's current low back disorder was either caused or permanently aggravated by his service-connected residuals of a left ankle sprain.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed left hip disorder.   Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The Veteran has contended that his current left hip pain was caused or aggravated his service-connected left ankle disability.  Specifically, he reported that he limps and favors his left ankle which places stress on his left hip.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that any current left hip disorder manifested during service or is otherwise causally or etiologically related to his service, to include any injury or therein.  The examiner should also state whether it is at least as likely as not that the Veteran's current left hip disorder was either caused or permanently aggravated by his service-connected residuals of a left ankle sprain.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examinations, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015). 

6.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work. 

The report should indicate how the Veteran's service-connected disabilities alone affect his employability.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type. 

A written copy of the report should be associated with the claims folder.

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of any additional evidence received.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


